image_11a.jpg [image_11a.jpg]


Exhibit 10.1
    November 11, 2020




Ms. Angela O’Leary


Via Email: amancinotti@gmail.com


Dear Angie:


On behalf of Commercial Vehicle Group, I am pleased to confirm the following
terms of your employment. This offer is consistent with our discussions and
supersedes any previous offers of employment, whether verbal or written:



Job Title:Vice President, Corporate Controller, & Chief Accounting Officer. This
position is based in our New Albany, Ohio headquarters facility.Start
Date:Monday, November 30, 2020 or a mutually agreeable alternative date.Reports
To:Christopher Bohnert, Chief Financial OfficerSalary:$240,000, annualized. This
is a salaried exempt position as defined by the Fair Labor Standards Act.
Performance Review:


Management Performance Bonus:














Signing Incentives




















Vacation:


Annually, in the first quarter. Increases are considered at this time each year
but are not guaranteed.
You will be eligible for a discretionary annual incentive award targeted at 35%
of your base salary. The current AIP metrics are exclusively financial in nature
and are tied to Incremental Net Sales, Operating Profit Margin and Operating
Working Capital as a Percent of Sales. Annual payouts may range from 0% - 200%
depending on performance versus plan.
For the plan year 2020 only, you will be eligible for a guaranteed payout equal
to 50% of target, or $42,000, payable in March 2021.


In connection with the walk-away value of your current guaranteed AIP, you will
receive a one-time, taxable cash bonus of $30,000, payable on December 24, 2020.
You will also receive restricted shares valued at $50,000. These shares will be
issued on or about December 14, 2020 based on the closing price of CVGI shares
as of December 11, 2020. Shares will vest ratably on December 31 of 2021, 2022
and 2023.
The cash signing incentive, and the guaranteed 2020 AIP payment, are recoverable
if you resign or are terminated for cause within 12 months of hire. The amount
recoverable will be equal to 1/12th of the award value for each full month left
in the repayment window at the time of separation.


Four (4) weeks of vacation per calendar year, accrued at a rate of 13.33 hours
per month, pro-rated for 2020 based on your start date. Vacation is earned and
must be used within each calendar year.

7800 Walton Parkway New Albany, OH 43054 614.289.5360

--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]
Personal Days:




Long Term Incentives:














Holidays:
Three paid personal days per calendar year as of the 2021 calendar year.






You will be eligible for all long term incentive awards for which similarly
situated executives are generally eligible. The target award and award design is
determined annually by the Compensation Committee of the Board of Directors and
has historically included a restricted share component which vests ratably over
a three year period, and a three year cliff vested cash-based performance
component historically based on relative total shareholder return versus a
published peer group, with payouts ranging from 0% to 200% based on performance
relative to the peer group.


LTI award designs and targets are subject to annual review and approval by the
Compensation Committee of the Board of Directors but will be no less than 50% of
your base salary each calendar year.


Ten, paid in accordance with annual observation calendar.




Health Insurance:


Hospital/Surgical/Medical insurance is available for you and your eligible
dependents. Coverage is effective the first of the month following your date of
hire. A pre-tax premium contribution will apply, based on the type of coverage
you select and your family status.
Dental Insurance:
Dental insurance is available for you and your eligible dependents. Coverage is
effective on the first of the month following your date of hire. A pre-tax
premium contribution will apply, based on the type of coverage you select.


Vision Insurance:Vision insurance is available for you and your eligible
dependents. Coverage is effective on the first of the month. A pre-tax premium
contribution will apply, based on the type of coverage you select.Group Life
Insurance:Coverage equal to $750,000 is provided at no cost to you and no
medical exam is required. CVG also offers supplemental and dependent life
insurance coverage that can be purchased at group rates at your expense. In some
instances, evidence of insurability is required for supplemental coverage.Short
Term Disability:Effective for qualifying events occurring after 180 days of
employment, this plan provides the first two weeks of an eligible disability at
full salary and then an additional twenty-four weeks at 60% of base salary.Long
Term Disability:Long term disability coverage takes effect following the
exhaustion of your short term disability coverage as a source of long term wage
replacement resulting from a covered injury or illness. 

7800 Walton Parkway New Albany, OH 43054 614.289.5360

--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]
Conditional:


Employment Eligibility:




Change In Control




Restrictive Covenants
Employment is contingent upon successfully passing a drug screen and background
check.


This offer and continued employment is contingent upon your eligibility to work
in the United States under the provisions of the Immigration Reform and Control
Act of 1986, and providing the necessary documents to establish identity and
employment eligibility to satisfactorily complete U.S. Citizenship and
Immigration Services’ Form I-9.


You will receive a Change in Control Agreement that provides for a minimum of
six months of severance for a number of Not-For-Cause separation scenarios.


You are subject to a key employee stock ownership requirement equal to two (2)
times your base salary. Covered executives are not eligible to sell CVGI shares
until they have achieved the required hold limit, except that the forfeiture of
shares for purposes of satisfying income tax liability associated with vesting
shares is permitted regardless of progress against the hold limit.
You are also subject to a twelve month non-competition, non-solicitation
covenant.
401(k) Savings Plan:All employees over the age of eighteen years become eligible
for enrollment on the first day of the month following 30 days of service. New
employees are automatically enrolled in the CVG 401(k) Plan, unless they
specifically opt out. The Company historically matches 100% of the first 3% of
employee contributions and 50% of the next 2% of employee contributions. All
matching dollars vest immediately under the Plan. Note that as a result of the
short term economic conditions resulting from the COVID-19 crisis, the Company
temporarily suspended matching dollars under the plan. This match will be fully
restored as of the January 8, 2021 pay date.



This offer will remain open through 6:00 pm on November 11, 2020. We anticipate
your favorable response and look forward to working with you soon. Please sign
below and return this letter to me to confirm your acceptance of this offer. If
you have any questions, please feel free to contact me directly at 614-289-0253.
On behalf of Chris Bohnert and all of us at Commercial Vehicle Group, I look
forward to welcoming you to the CVG team.


Sincerely,


/s/ Laura Macias
Laura L. Macias
Chief Human Resources Officer




__/s/ Angie O’Leary__________________________________11/11/2020_____
             Accepted and acknowledged by:                 Date










7800 Walton Parkway New Albany, OH 43054 614.289.5360

--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]
cc: Compensation & Benefits

7800 Walton Parkway New Albany, OH 43054 614.289.5360